PER CURIAM. On August 11, 1965, the Chancellor, on motion of the appellants, ordered that “the bond of the appellants, who are nonresidents of the State of Illinois, to secure costs of the appeal prayed by them be fixed in the amount of $35,000 with corporate surety to be approved by the court, which bond shall be filed within 7 days from the date hereof. Appellants now move to modify the order by reducing the amount to $2,500. Appellants point out that they have not sought a supersedeas. It will be noted that the bond for costs required to be given in the trial court contemplates that the surety shall obligate himself for all costs which may accrue. No maximum or minimum amount is stated. See Chap 33, Secs 1, 2 and 3, Ill Rev Stats 1963 and Rule 52, Illinois Supreme Court. The motion to reduce the cost bond is denied. Whoever becomes obligated on a cost bond undertakes to pay the costs that may be taxed. We are of the opinion that the bond obligates the surety to pay the past as well as the future costs. Section 74 of the Civil Practice Act states that an appeal constitutes a continuation of the proceeding in the trial court. In our opinion the cost bond should and will obligate the surety to pay the costs taxed in the Circuit Court and in the courts of review. The time to file appellants’ cost bond is extended to October 11, 1965 and the motion of the appellees to dismiss the appeal is continued to October 1, 1965. BURKE, P. J. and BRYANT and LYONS, JJ.